Citation Nr: 0724329	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a kidney 
disability.

4.  Entitlement to service connection for a liver disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impaired vision.

7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

8.  Entitlement to an increased (compensable) rating for 
cephalgia, left side, forehead.

9.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound (SFW), right neck with 
neuropathy, supraclavicular cutaneous nerve.

10.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a SFW to the neck, cervical spine.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  The appellant is the veteran's custodian-in-fact.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision, in which the RO 
denied the veteran service connection for the claimed 
disabilities and denied the veteran's claims for a TDIU, for 
a rating in excess of 20 percent for a SFW of the right neck 
with neuropathy of the supraclavicular cutaneous nerve, and 
for compensable ratings for bilateral hearing loss and for 
cephalgia of the left side of the forehead.  Also in this 
decision, the RO granted service connection for residuals of 
a SFW to the neck, cervical spine, and assigned an initial 30 
percent rating, effective December 27, 1999, and proposed 
finding the veteran incompetent.  The veteran filed a notice 
of disagreement (NOD) with regard to all of the above issues, 
except for the issue of incompetency, and requested a hearing 
before RO personnel in July 2000.  In response to his 
request, the veteran was scheduled for a September 2000 
hearing; however, that same month the veteran's 
representative requested that the hearing be cancelled and 
that the appeal be forwarded to the Board.  Later in 
September 2000, the RO also issued a rating action finding 
the veteran incompetent to handle VA funds, which was not 
appealed.  A statement of the case (SOC) was issued in August 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later the same 
month.  

The Board points out that, regardless of the RO's actions or 
the terminology it used in denying the veteran's PTSD claim, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for PTSD.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim for 
service connection for PTSD has been received before it can 
address the matter on the merits-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized this part of the appeal as encompassing two 
separate issues on the title page.

Because the veteran has disagreed with the initial 30 percent 
rating assigned for residuals of a SFW to the neck, cervical 
spine, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In January 2004, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  In 
April 2005, the AMC issued a supplemental SOC (SSOC) on all 
of the above issues except for the issue of a rating in 
excess of 20 percent for a SFW of the right neck with 
neuropathy of the supraclavicular cutaneous nerve. 

In written arguments dated in January 2003 and April 2005, 
the veteran's representative raised a claim for service 
connection for tinnitus.  It appears that this matter has yet 
to be adjudicated and it is again referred to the RO for 
appropriate action. 

Finally, the Board acknowledges that in a June 2007 appellate 
brief representation, the veteran's representative asserted 
that, since he was found to be incompetent in September 2000, 
that the veteran's custodian must file a new VA Form 21-22 to 
permit The American Legion to continue to represent the 
veteran under their procedures.  However, since the most 
recent VA Form 21-22 was signed by the veteran in December 
1999, prior to the incompetency determination, it remains 
valid until revoked by the veteran's custodian.  On remand, 
the RO should ask the veteran's custodian to fill out and 
submit a new VA Form 21-22.

The Board's decision granting the petition to reopen the 
veteran's claim for service connection for PTSD and denying 
the claims for service connection for PTSD, for disabilities 
of the liver and kidney and for hypertension is set forth 
below.  For the reasons expressed below, the remaining 
claims--for service connection for impaired vision and 
increased ratings--are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant when 
further action, on his or the veteran's part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD and the claims for service connection for 
PTSD, for hypertension and for disabilities of the kidney and 
liver has been accomplished.

2.  In August 1989, the RO reopened and denied the veteran's 
claim for service connection for PTSD; the veteran was 
notified of the decision the same month, but he did not 
initiate an appeal.

3.  New evidence associated with the claims file since the 
August 1989 rating decision, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

4.  Although the veteran was a combat veteran and received a 
Purple Heart and a Combat Action Ribbon, a psychiatric 
disability, to include PTSD, was not shown in service, and 
the most persuasive medical evidence on the question of 
current psychiatric diagnosis establishes that the veteran 
does not meet the diagnostic criteria for PTSD.

5.  There is no competent medical evidence that the veteran 
has, or ever has had, a kidney disability.

6.  There is no competent medical evidence that the veteran 
has, or ever has had, a liver disability.

7.  Hypertension was first shown as a possible diagnosis in 
August 1980, more than one year after discharge from service, 
and no competent evidence even suggests a nexus between such 
disability and the veteran's service or exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, in which the RO reopened 
and denied the claim for service connection for PTSD, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 20.203, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (in effect prior to August 29, 2001).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 4.125(a) (2006).

4.  The criteria for service connection for a kidney 
disability, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The criteria for service connection for a liver 
disability, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

6.  The criteria for service connection for hypertension, to 
include as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In view of the Board's favorable disposition of the 
appellant's petition to reopen the veteran's claim for 
service connection for PTSD, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Where as here the initial 
rating decision was issued prior to the enactment of the 
VCAA, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

As regards the underlying claims for service connection, 
collectively in post-rating letters dated in June 2001, May 
2004 and September 2004, the VA provided notice to the 
veteran/appellant regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran/appellant, what information and evidence would be 
obtained by VA, and that they should provide evidence in the 
their possession.  But the Board also notes that these post-
rating letters did not inform the appellant how initial 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations, if 
service connection was granted.  However, neither the timing 
nor form of this notice is shown to prejudice the appellant.  
Because the Board's decision herein denies the claims for 
service connection for disabilities of the kidney and liver, 
for hypertension and for PTSD, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  This notice does 
not meet the VCAA's timing requirements.  But the August 2002 
SOC and April 2005 SSOCs reflect readjudication of the claims 
decided herein.  Hence, while this notice was provided after 
the rating action on appeal, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  The Board thus finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claims for 
service connection, and has been provided ample opportunity 
to submit such information and evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, records from the Office of Personnel 
Management (OPM), and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the Pittsburgh VA Medical Center (VAMC).  The 
Board notes that since the veteran was found ineligible for 
Social Security benefits, the veteran stated that there are 
no Social Security Administration medical records to obtain.  

Moreover, no further development to create any additional 
evidence for consideration in connection with the claims 
being decided is warranted.  As explained in more detail 
below, the claims for service connection are being denied 
because there is no medical evidence whatsoever that the 
veteran's hypertension is related to service or that he 
currently has PTSD or disabilities of the kidney and liver.  
As the current record does not reflect even a prima facie 
claim for service connection, there is no requirement for VA 
to arrange for a medical examination and/or to obtain a 
medical opinion in connection with the claims being denied.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

A.  Petition to Reopen

In an August 1989 decision, the RO reopened the veteran's 
previously denied claim for service connection for PTSD and 
denied it on the merits.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (in effect prior to August 
29, 2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under the version of 38 C.F.R. § 3.156(a) applicable to 
claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the June 2000 
denial (culminating in the current appeal).]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the October 1989 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

At the time of the August 1989 decision, the record included 
copies of the veteran's service medical records; records from 
a private hospital showing treatment for anxiety reaction 
with personality disorder; private medical records for 
treatment of agoraphobia psychosis; VA inpatient and 
outpatient treatment records, a VA social and industrial 
survey, and examination reports showing various diagnoses of 
probable delayed stress reaction, probable diagnosis of 
schizophrenia, paranoid type, depression, possible PTSD, 
PTSD, and mixed personality disorder with passive-aggressive 
and dependent traits; and OPM records showing diagnoses of 
acute situational reaction of adult life, passive aggressive 
personality disorder, major psychosis, agoraphobia, and 
manic-depressive illness with paranoid features and with 
post-traumatic factors (Vietnam combat stress).  In denying 
the claim, the RO found the then current diagnosis of PTSD 
made by the May 1989 VA examiners was unsupported by the 
evidence of record as the veteran was unable to identify any 
traumatic event on examination.

Clearly, the majority of the evidence received into the 
claims file since October 1989 is "new" in the sense that it 
was not previously before agency decisionmakers.  The Board 
also finds that some of this evidence is "material" for 
purposes of reopening.  The new evidence includes a copy of a 
May 2000 VA PTSD examination report, in which the examiner 
opines that the veteran does not meet the diagnostic criteria 
for PTSD and that his psychiatric symptomatology is 
characteristic of a psychosis rather than PTSD.  

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received.  The claim for service connection, on the merits, 
is addressed below.



B.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which are manifested to a 
compensable degree (10 percent) within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence and statements made by the veteran and his 
representative, the Board finds that service connection for 
PTSD, for a kidney disability (claimed as polycystic kidney), 
a liver disability (claimed as polycystic liver), and 
hypertension is not warranted, for the reasons given below.  

1.  PTSD

The veteran contends that he currently suffers from PTSD as a 
result of his military service.  

Initially, the Board notes that the record does not provide a 
basis for establishing service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
A more recent amendment to 38 C.F.R. § 3.304(f), effective 
May 7, 2002, which pertains to evidence necessary to 
establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10,330-10,332 (March 7, 2002).

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  Both his enlistment and separation 
examination reports lacked any findings of a psychiatric 
disability. 

The Board is cognizant of the various psychiatric diagnoses 
of record, and notes that the veteran's medical records at 
the time of the August 1989 rating decision included 
diagnoses of probable PTSD by a VA social worker in June 
1982, of PTSD factors by an April 1978 OPM examiner, and of 
severe PTSD by VA examiners in May 1989.  None of these 
examiners had reviewed the veteran's claims file or medical 
records, when they made their PTSD diagnoses.  In contrast, 
the May 2000 VA PTSD examiner concluded that no diagnosis of 
PTSD was warranted.  

In the May 2000 VA PTSD examination report, the examiner 
noted that the veteran served in combat in Vietnam, where he 
was wounded in battle, and that he was awarded the Combat 
Action Ribbon and the Purple Heart.  Even so the veteran had 
been denied service connection for PTSD because the symptoms 
he complained of were neither specifically tied to PTSD nor 
to his experiences in Vietnam, as he had been unable to 
identify specific stressors that have been a source of 
concern for him.  For these reasons, the May 2000 VA examiner 
felt that the May 1989 VA examiners' diagnosis of severe PTSD 
was a gross misdiagnosis.  The May 2000 VA examiner noted 
that the veteran was a poor historian; that he had not had 
any formal psychiatric treatment since 1977; and that he did 
not talk much about the war but rather spent most of his time 
talking about the fact that he has been physically unable to 
function as a result of his SFWs and has been unfairly 
treated by VA in this regard.  Based on a review of the 
available medical records and the veteran's claims file and 
his clinical examination, this examiner opined that the 
veteran exhibited psychotic disorder, not otherwise specified 
(NOS).  The May 2000 VA PTSD examiner concluded that the 
veteran does not meet the diagnostic criteria for PTSD either 
in terms of identified stressors or on-going symptoms.  He 
added that the veteran appears to be suffering from a 
psychotic thought disorder, with detachment from reality, 
inability to think clearly, and difficulties with abstract 
conceptualization, problem solving, and interpersonal 
communication.  The manner in which the veteran has withdrawn 
from life and formal human activity since 1977 after leaving 
the post office is characteristic of a psychosis rather than 
of PTSD.

The Board accords great probative value to the May 2000 VA 
examiner's opinion, and finds it to be dispositive of the 
question of whether the veteran, in fact, suffers from PTSD.  
Clearly, the reviewing examiner reached his conclusions only 
after examination of the veteran, and review of the extensive 
service and post-service record and the veteran's claims 
file.  Hence, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has PTSD militates against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

2.  Disabilities of the Kidney and Liver

The veteran also claims that he has disabilities of the 
kidney and liver (claimed as polycystic kidney and polycystic 
liver) due to exposure to Agent Orange while in service.

Initially, the Board points out that the appellant served in 
the Republic of Vietnam during the Vietnam era; therefore, 
the herbicide-related regulations noted above are for 
consideration.  That notwithstanding, these claims must be 
denied because there is no competent medical evidence showing 
that the appellant has, or ever has had, disabilities of the 
kidney and liver.  

The veteran's service medical records do not reflect any 
complaints or diagnosis of, or treatment for, any kidney or 
liver disability.  Both his May 1967 enlistment and his March 
1970 separation examination reports show normal clinical 
findings for the abdomen and viscera and the genitourinary 
system.  Urinalysis performed at separation was negative.

A June 1970 VA examination report reflects clinical findings 
for the genitourinary system were negative and for the 
digestive system were normal with no enlargement, masses, 
tenderness or rigidity noted on examination.  Post-service VA 
outpatient and inpatient treatment records and a June 1973 VA 
examination report are also negative for any complaints or 
diagnosis of, or treatment for, any kidney or liver 
disability.  

Medical records provided to OPM show that the veteran's 
disability retirement was based on his psychiatric condition; 
no kidney or liver ailments were claimed or shown. 

Although the May 2000 VA psychologist's Axis III diagnoses 
included polycystic kidney disease and polycystic liver 
disease, these diagnoses appear to be listed as a result of 
the veteran's self-reported history.  But this history is not 
consistent with the actual evidence of record.  The Board 
notes that as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate (or, unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal, 5 Vet. App. at 461.  See 
also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 
Vet. App. at 470-71.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection-on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

3.  Hypertension

The veteran also claims that he has hypertension due to 
exposure to Agent Orange while in service.

Initially, the Board notes that hypertension is not among the 
disorders listed in 38 C.F.R. § 3.309(e), concerning 
herbicide exposure.  Moreover, the Board notes that there is 
no evidence of hypertensive vascular disease in service.  
Service medical records reflect no complaint, finding, or 
diagnosis of hypertensive vascular disease in the service 
medical records.  On October 1966 enlistment examination, the 
veteran's blood pressure was 130/84, which is normal.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).  His vascular 
system was noted to be normal.  The veteran's blood pressure 
reading on the March 1970 separation examination report was 
120/80, which is also normal.  The vascular system was also 
assessed as normal on the separation examination.  Thus, as 
high blood pressure or a vascular system abnormality was not 
noted at the time of entry into service and the evidence 
reflects that hypertensive vascular disease did not preexist 
service and was not aggravated by service (as the veteran's 
blood pressure did not get worse), the veteran is presumed to 
have been in sound condition at the time of service and is 
not entitled to service connection on the basis of 
aggravation of a preexisting disability.  See 38 U.S.C.A. §§ 
1111 (West 2002 & Supp. 2006); VAOPGCPREC 03-2003 (July 16, 
2003); 38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.306(a) (2006).

There also is no evidence of hypertensive vascular disease 
within the one-year presumptive period or for many years 
after service.  The veteran's blood pressure readings on VA 
examination in June 1970 were: 134/78 sitting, 130/74 
standing, and 134/70 sitting after exercise.  The first 
evidence of hypertension is reflected in two August 1980 VA 
outpatient treatment records, one reflects a diagnosis of 
hypertension and the other reflects a diagnosis of borderline 
high blood pressure.  In both instances, his blood pressure 
readings were 130/90, which are considered normal under the 
definition provided in 38 C.F.R. § 4.104, Diagnostic Code 
7101.  On VA examination in February 1983, his blood pressure 
reading was 170/100, evidence of hypertensive vascular 
disease.  Thus, the veteran was first diagnosed with 
hypertension more than ten years after service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability are factors that weigh 
against a claim of service connection).

In addition, neither the VA outpatient treatment records nor 
any other medical records in the claims file establish a 
medical nexus between the veteran's hypertensive vascular 
disease diagnosed many years post-service and service, to 
include as due to herbicide exposure, and neither the 
appellant, the veteran, nor his representative has presented, 
identified, or even alluded to the existence of any such 
medical opinion.  In short, there is no competent evidence to 
support the claim.

C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative advanced 
in connection with each claim denied herein.  The Board does 
not doubt the sincerity of the veteran's and his 
representative's belief that the veteran has the claimed 
disabilities as a result of his military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, they are not 
competent to render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions as to 
the either the nature or etiology of any of the disabilities 
for which service connection is sought have no probative 
value.

In reaching the decision to deny each of these claims for 
service connection, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, the claim is reopened; 
however, service connection for PTSD is denied.

Service connection for a kidney disability is denied.

Service connection for a liver disability is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

Initially, the Board points out that, in September 2005, 
after the appeal was recertified to the Board, the Board 
received additional evidence from a private physician, L. A. 
M., M.D., which is pertinent to the veteran's claim for 
service connection for impaired vision as it shows that the 
veteran has been diagnosed with chronic open-angle glaucoma 
(COAG), but has not been reviewed by the RO.  This evidence 
must be considered by the agency of original jurisdiction for 
review and preparation of an SSOC unless this procedural 
right is waived.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  The appellant has 
not waived his right to preliminary review of the evidence by 
the RO.  See 38 C.F.R. § 20.1304(c) (2006).  As such, the RO 
must consider the additional evidence received, in the first 
instance, in adjudicating the remaining claim for service 
connection for impaired vision.

The Board notes that with regard to the claims for increased 
ratings and a TDIU additional development is warranted as the 
most recent VA examinations of record were performed in May 
2000 and the findings on those examinations are insufficient 
to evaluate some of the veteran's service-connected 
disabilities as the criteria for rating disabilities of the 
skin (scars) and the spine have changed during the pendency 
of this appeal.  The Board notes that, it is unclear whether 
the initial 30 percent rating for the veteran's residuals of 
a SFW to the right neck and cervical spine was evaluated 
using the criteria for rating disabilities of the muscles or 
the spine.  It appears that it might have been rated under 
Diagnostic Code 5323, which provides for a maximum rating 30 
percent for rating Muscle Group XXIII, but the May 2000 
orthopedic examiner indicated that, except for extension of 
the cervical spine (3 to 5 degrees), all other ranges of 
motion of the cervical spine were 0 degrees, and that range 
of motion of the right (dominant) shoulder was adversely 
affected.  However, the record reflects the possibility of 
further injury to the right shoulder involving muscle groups 
other than Group XXIII, such as Groups I, II, and/or III, 
which could warrant assignment of a rating higher than the 
currently assigned initial 30 percent rating.  Under 
38 C.F.R. § 4.55(d), the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
In the present case, while there is no evidence of ankylosis 
in the veteran's right shoulder, the rating that corresponds 
to unfavorable ankylosis of the shoulder (for a major) 
extremity is a 50 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Thus, a rating higher than the 
currently assigned 30 percent remains possible, based upon 
consideration of any additional impairment for injuries to 
Muscle Groups I, II or III.  As this is an initial rating, 
consideration of staged ratings is also warranted under the 
Fenderson cited above.  

As regards the claim for a TDIU, the Board notes that, in its 
June 2000 rating decision, the RO found that the veteran did 
not meet the requirements for assignment of a TDIU on a 
schedular basis, because he did not have a single disability 
rated 60 percent and the percentage ratings for his various 
service-connected disabilities, resulted in a combined rating 
of only 60 percent.  See 38 C.F.R. §§ 4.16(a), 4.25 (2006).  
The Board notes that, if either of the veteran's service-
connection claims for impaired vision or tinnitus was 
granted, or if any rating for the veteran's current service-
connected disabilities was increased, when combined such 
ratings might result in a combined rating of 70 percent 
warranting consideration of a TDIU on a schedular basis 
pursuant to 38 C.F.R. § 4.16(a).  Similarly, if the veteran's 
residuals of SFWs to the veteran's neck, cervical spine, and 
supraclavicular cutaneous nerve (now rated as 30 and 20 
percent disabling, respectively), which affect a single body 
system, i.e., the musculoskeletal, were increased and 
considered as a single, 60 percent disability pursuant to 38 
C.F.R. § 4.16(a)(3), consideration of a TDIU on a schedular 
basis would also be warranted.    Extra-schedular 
consideration may be warranted, however, where the veteran 
does not meet the percentage requirements, if he is unable to 
obtain or retain substantially gainful employment.  See 
38 C.F.R. § 4.16(b) (2006).  Thus, the pending claims for 
service connection and for increased ratings and the claim 
for a TDIU are inextricably intertwined.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of 
the claim for a TDIU, at this juncture, would be premature.

The Board also emphasizes that the previous VA examinations 
of record in connection with the claims for increase 
conducted in May 2000, did not specifically address the 
nature and extent of the veteran's muscle injuries or 
scarring due to his SFWs.  Thus, to give the veteran every 
consideration in connection with the claims remaining on 
appeal, the Board finds that further findings relating to all 
of his service-connected disabilities are needed to evaluate 
their current severity and whether they render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 and Supp. 
2006).  Consequently, the RO should arrange for the veteran 
to undergo VA examinations (dermatological, neurological, 
orthopedic, muscles, and audiological) by an audiologist and 
physicians, at an appropriate VA medical facility, to 
evaluate all of his service-connected disabilities and for an 
opinion on whether they, either alone or in combination, 
render him unemployable.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notices of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging to obtain further examinations and medical 
opinions, to ensure that all due process requirements are 
met, the RO should give the appellant another opportunity to 
present information and/or evidence pertinent to any of the 
claims remaining on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his or the veteran's possession, and ensure that 
its notice to the appellant meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate (not previously provided).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims.  The RO's adjudication of the claims 
should include consideration of all evidence added to the 
record since the RO/AMC's last adjudication of the claims.  
The RO should also document its continued consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to Fenderson decision, cited to above, is 
warranted for residuals of a SFW to the neck, cervical spine.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and the veteran's representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  In particular, the 
RO must send the appellant a corrective 
notice, that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should invite the 
appellant to submit all pertinent 
evidence in his or the veteran's 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
send the appellant a VA Form 21-22 and, 
if he wants to have The American Legion 
continue to represent the veteran's 
interests, ask him to indicate such by 
signing and returning the form.

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
the veteran's representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA dermatological, neurological, 
orthopedic, muscles, and audiological 
examinations, by physicians and an 
audiologist, at an appropriate VA 
facility to ascertain the nature and 
extent of the veteran's service-connected 
residuals of SFWs to the right neck, 
cervical spine, left wrist, left knee, 
left foot, and right chest wall, 
cephalgia of the left side of the 
forehead, and bilateral hearing loss.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each examiner 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.

The dermatological examiner should 
provide findings responsive to the 
criteria for rating scars, to include 
comment as to visible or palpable tissue 
loss and either gross distortion or 
asymmetry; scar measurements; surface 
contour; adherence to underlying tissue; 
hypo- or hyper-pigmentation; abnormal 
skin texture; missing underlying soft 
tissue; induration, and inflexibility.  
The examiner should indicate whether the 
scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected part.  
The examiner should take into 
consideration unretouched color 
photographs of record.  

The veteran's service-connected cephalgia 
and headaches associated with residuals 
of his SFWs to the right neck and 
cervical spine are rated, by analogy, to 
migraine headaches under Diagnostic Code 
8100.  Therefore, the neurological 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency and intensity, as 
appropriate), of any prostrating headache 
attacks.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The examiner 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.  Further, the 
veteran's residuals of a SFW to the right 
neck with neuropathy of the 
supraclavicular cutaneous nerve is rated 
under Diagnostic Code 8510.  The examiner 
should indicate whether such neuropathy 
produces complete (all shoulder and elbow 
movement lost or severely affected, hand 
and wrist movements not affected) or 
incomplete paralysis and, if the latter, 
provide an assessment of the severity of 
the disability as mild, moderate, or 
severe. 

The orthopedic/muscle examiner(s) should 
specify all current muscle injuries 
associated with the residuals of the 
veteran's SFWs to right neck, cervical 
spine, left wrist, left knee, left foot, 
and right chest wall and identify each 
muscle group involved, to include any 
separate and distinct involvement of 
Muscle Groups I and II (extrinsic muscles 
of the shoulder girdle), III (extrinsic 
muscles of the shoulder girdle) and XXIII 
(muscles of the side and back of the 
neck).  The examiner(s) should note the 
presence of retained foreign bodies on 
the basis of x-ray studies and then 
render an assessment, for each muscle 
group involved, as to whether the injury 
is considered slight, moderate, 
moderately severe, or severe.  The 
examiner(s) should conduct range of 
motion testing of the neck, cervical 
spine, right shoulder, left wrist, left 
knee, and left foot expressed in degrees.  
Additionally, the examiner(s) should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
residuals of the veteran's SFWs.  If pain 
on motion is observed, the examiner(s) 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examiner(s) should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner(s) should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.  Further, the physician(s) should 
indicate whether the veteran has 
ankylosis of the cervical spine; and, if 
so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

The audiological evaluation must include 
audiometry and speech discrimination 
testing.  

Based on the examination(s) and a review 
of the record, each examiner should 
render an opinion as to whether any of 
the veteran's service-connected 
disabilities, either alone or in concert, 
render him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner(s) should provide the an 
approximate date as to when these 
disabilities rendered the veteran 
unemployable.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of such notices of the dates and times of 
the examinations sent to the 
appellant/veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, adjudicating the service-
connection claim for tinnitus, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate each of the claims 
remaining on appeal.  Otherwise, the RO 
should adjudicate each claim in light of 
all pertinent evidence and legal 
authority.

7.  If the RO's determinations are in any 
way less than fully favorable, the RO 
must furnish to the appellant and his 
representative, an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


